lN THE SUPREN|E COURT OF PENNSYLVAN|A
WESTERN DlSTR|CT

iN RE: APP|_iCAT|ON OF JOSH 2 No. 71 VV|VI 2017
SHAPERO, ATTORNEY GENERAL OF

THE COM[V|ONVVEALTH OF

PENNSYI_VAN|A, REQUEST|NG AN

ORDER DlRECT|NG THAT AN

/-\DDlT|ONAL iViULT|COUNTY

|N\/ESTlGATlNG GRAND JURY HA\/lNG

STATE\N|DE JUR|SD[CT|ON BE
CONVENED

ORDER

AND NOW, this 15th day of September, 2017, upon consideration of the
Appiication of Josh Shapiro1 /-\ttorney Generai of the Cornmonwealth of Pennsyivania,
and it appearing to the Court that the granting of the Appiication is appropriate under the
investigating Grand Jury Act, 42 Pa.C.S. §§ 4541 et seq., it is hereby ORDERED as
foilovvs:

i. The Attorney General’s Appiication requesting an Order directing that an
additional multicounty investigating grand jury having statewide jurisdiction (“Forty-Third
Statewide investigating Grand Jury”) be convened is hereby GRANTED.

2. The l-ionorable Norman A. Krumenacl